         Case:4:19-cv-00892-HSG
        Case    19-17501, 12/30/2019, ID: 11546051,
                                   Document         DktEntry:
                                             263 Filed        12, Page
                                                       12/30/19    Page11ofof22

                                                                             FILED
                      UNITED STATES COURT OF APPEALS                          DEC 30 2019

                                                                          MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 SIERRA CLUB; SOUTHERN BORDER                     No.    19-17501
 COMMUNITIES COALITION,
                                                  D.C. No. 4:19-cv-00892-HSG
                Plaintiffs-Appellees,             Northern District of California,
                                                  Oakland
 v.

 DONALD J. TRUMP, in his official                 ORDER
 capacity as President of the United States;
 et al.,

                Defendants-Appellants.


Before: THOMAS, Chief Judge, and WARDLAW and COLLINS, Circuit Judges.



       Plaintiffs Sierra Club and Southern Border Communities Coalition have

filed an emergency motion to lift the district court’s stay of its injunction pending

appeal. The district court injunction permanently enjoined spending funds under

10 U.S.C. § 2808 for eleven specified border barrier construction projects, but the

district court stayed the injunction pending appeal. Defendants oppose the motion

to lift the stay.
         Case:4:19-cv-00892-HSG
        Case    19-17501, 12/30/2019, ID: 11546051,
                                   Document         DktEntry:
                                             263 Filed        12, Page
                                                       12/30/19    Page22ofof22



      We deny the request to lift the stay, without prejudice. The district court in

the Western District of Texas has issued a substantially similar injunction

precluding using § 2808 funds beyond what Congress has otherwise appropriated

for border wall construction. See El Paso Cty v. Trump, No. EP-19-CV-66-DB

(W.D. Tex. Dec. 10, 2019). In addition, the Supreme Court has already stayed an

injunction previously granted by the district court in this case. See Trump v. Sierra

Club, 140 S. Ct. 1 (2019). As the district court concluded, “the Supreme Court’s

stay of this Court’s prior injunction order appears to reflect the conclusion of a

majority of that Court that the challenged construction should be permitted to

proceed pending resolution of the merits.” Sierra Club v. Trump, No. 4:19-cv-

00892-HSG (N.D. Cal. Dec. 11, 2019). Given the existence of a spending

injunction and the Supreme Court’s stay order, we decline to reverse the district

court’s grant of a stay pending appeal at this time, without prejudice to renewal or

reconsideration pending further developments. In doing so, we express no view as

to the merits of the case.




                                           2
